Title: To Alexander Hamilton from Joseph Whipple, 20 April 1790
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, April 20, 1790. “I have enclosed here with my quarterly Accots. to the 31 March. There are Several Small articles of Charge in account of expences on the revenue not authorized by any particular direction, but those articles being indispensibly necessary I concieve will not be disapproved of.… By the 23 Section of the Act for Registering, regulating the Coasting Trade &c., Vessels found trading not licensed &c. are Subject to foreign Tonnage. An instance of this kind has occured in this district. If this punishment inflicted for a noncompliance with the Law should be considered as a fine, be pleased to direct me for my government in future.… I request to be informed … whether after the payment of 50 Cents pr. Ton under the above circumstance, Coasting Vessels shall again pay the Tonnage of 6 Cents on taking a License as required by the Said 23rd Section.… Your letter of the 1st Nov. last advised of a draft in me favor of John Langdon Esqr. for 500 Dolls. which was paid, and the bill transmitted to The Treasurer of the United States agreeably to your direction.…”
